THOMPSON, J.
Phillip Alexander Goolsby appeals the denial of his motion for relief from judgment pursuant to Rule 3.850, Florida Rules of Criminal Procedure. We affirm because no error has been shown. We write only to point out that a defendant’s speedy trial rights with respect to charges in one jurisdiction are not implicated when the defendant is being held pending a trial in another jurisdiction. See Hill v. Wainwright, 617 F.2d 375, n. 1 (5th Cir.1980) (holding that the state could not under any circumstances be charged for the delay during the period the defendant was held after his arrest for and until his conviction on felony charges in another jurisdiction).
AFFIRMED.
SHARP, W. and ORFINGER, JJ„ concur.